            ~-~~~~~~-~~~~~~~~--~~~~~--~---~~~~~~---:=-~==========-:::4~



-::---.-.   .; :~0.:;24: .:;5:;:.B,\!(R~ev:;. ; 02; :10: ;8/~20: ,;19;1.)                       i~na~C,;:r;: im: : in:;:al,;,;Pe:;: t y'1,.C:; :a:;:se;,l,(M: ;o~d: :;ifi:;:ed~)~--~~~-~~~+---i..di!=i....J!.,,_:-:;i:g::,e
                                                                        ;,::lu::.dg::::m:;::en::,;t                                                                                                                       ;._;Io:::,f,;,.I   -   -,'


                                                                                                UNITED STATES DISTRICT co                                                                                T ~~--~-;-zo;l
                                                                                                           SOUTHERN DISTRICT OF CALIFORNIA                             l_________________________ J
                                                            United States of America                                                                     JUDGMENT I ~~ltl~I~Ktc~~~~~~p;:~
                                                                       v.                                                                                                                         fvl:b
                                                                                                                                                         (For Offenses Committe ·0rt-eirAiter"NOveffibCf1:1987)


                                                                Santos Lopez-Vasquez                                                                     Case Number: 3:19-mj-21212

                                                                                                                                                         Craig Joseph Leff
                                                                                                                                                         Defendant's Attorney


            REGISTRATION NO. 83843298
            THE DEFENDANT:
             IZI pleaded guilty to count(s) 1 of Complaint                                            ~~~-=-~~-~~~~~~-~~~~~~~~~~~~~~-


               D was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                                                                Nature of Offense                                                                                  Count Number(s)
            8:1325                                                                         ILLEGAL ENTRY (Misdemeanor)                                                                        1

               D The defendant has been found not guilty on count(s)                                                                          ~~~--~~~~~~~~-~~~~~




               D Count(s)                             ~~~-~~~~~~~~~~~~~-
                                                                                                                                                          dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:/

                                                                                  c:{ TIME SERVED                                                 D                                              days

              IZI Assessment: $10 WAIVED IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                    Monday, March 11, 2019
                                                                                                                                                    Date of Imposition of Sentence



                                                                                                                                                    ~ARRYM.KURRhN
                                                                                                                                                    UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                                                                                         3:19-mj-21212
